Exhibit 10.29
SPECIAL RETENTION AWARD AGREEMENT
HERCULES OFFSHORE, INC.
     This Special Retention Award Agreement (the “Agreement”) is made and
entered into by and between Hercules Offshore, Inc., a Delaware corporation (the
“Company”), and John T. Rynd (the “Participant”) as of January 1, 2011 (the
“Grant Date”).
W I T N E S S E T H
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company evaluates and implements compensation plans to attract, motivate and
retain executive officers who possess superior capabilities and to encourage
such persons to have a proprietary interest in the Company; and
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company believes that the grant to the Participant of the special retention
award, as described herein, is consistent with its stated objective; and
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:
     1. Special Retention Award. In order to encourage the Participant’s
contribution to the successful performance of the Company, and in consideration
of the covenants and promises of the Participant herein contained, the Company
hereby grants to the Participant as of the Grant Date this special retention
award (“Award”), subject to the conditions and restrictions set forth herein.
     2. Vesting and Payment.

  (a)   This Award shall vest if, and only if, the Participant remains
continuously employed by the Company from the Grant Date until the earlier of
(1) December 31, 2013, or (2) the date on which a Change in Control of the
Company occurs (such earlier date being referred to herein as the “Vesting
Date”) (the “Vesting Requirement”).     (b)   If the Vesting Requirement is
satisfied, the Award shall vest, as of the Vesting Date, in the amount, less
applicable withholding, equal to the product of:

  (i)   500,000, and     (ii)   The lesser of the Average Share Price and
$10.00.

      (Such amount shall be referred to herein as the “Retention Payment”.) The
term “Average Share Price” shall mean the average of the closing prices for one
share of common stock of the Company (“Common Stock”) reported on the
consolidated transaction reporting system for the principal national securities
exchange on which shares of the Common Stock are listed for each day on which
such a price is reported during the period of ninety (90) calendar days ending
on the day prior to the Vesting Date.     (c)   The Company shall pay the
Retention Payment to the Participant in a single, lump sum cash payment during
the thirty (30) calendar day period beginning on the first day after the Vesting
Date. No other amounts shall be owed or paid under this Agreement.

     3. Restrictions on Transfer. If the Participant should die on or after the
Vesting Date and before receiving payment of the Retention Payment, the
Retention Payment shall be paid to the Participant’s beneficiary, if any,
designated in accordance with the procedures prescribed by the Compensation
Committee of the Board of Directors of the Company (“Beneficiary”), and if no
Beneficiary is designated, then to the estate of the Participant. Except as
provided in the preceding sentence of this Paragraph 3, no right or benefit
under this Agreement shall be subject to transfer, anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, whether voluntary, involuntary,
by operation of law or otherwise, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void. No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities or torts of the person entitled to such benefits.
If the

1



--------------------------------------------------------------------------------



 



Participant or his Beneficiary hereunder shall become bankrupt or attempt to
transfer, anticipate, alienate, assign, sell, pledge, encumber or charge any
right or benefit hereunder, other than as contemplated by this Paragraph 3, or
if any creditor shall attempt to subject the same to a writ of garnishment,
attachment, execution, sequestration, or any other form of process or
involuntary lien or seizure, then such right or benefit shall cease and
terminate.
     4. Effect of Termination of Employment. Vesting in the Award is conditioned
upon Participant’s continuous employment by the Company from the Grant Date
until the Vesting Date. Termination of the Participant’s employment with the
Company by any means prior to the Vesting Date shall result in forfeiture of the
Award.
     5. Limitation of Rights. Nothing in this Agreement shall be construed to:

  (a)   give the Participant any right to be awarded any other Award in the
future, even if other Awards are granted on a regular or repeated basis, as
grants of Awards are completely voluntary and made solely in the discretion of
the Committee;     (b)   give the Participant or any other person any interest
in any property, including but not limited to, any fund, asset or assets or
shares of Common Stock or any asset or assets or shares of any subsidiary of the
Company (“Subsidiary”); or     (c)   confer upon the Participant the right to
continue in the employment or service of the Company or any Subsidiary, or
affect the right of the Company or any Subsidiary to terminate the employment or
service of the Participant at any time or for any reason.

     6. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), except that the Participant may not assign any rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted herein.
     7. Governing Law. This Award Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Delaware.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officers thereunto duly authorized, and the Participant has
hereunto set his hand as of the day and year first above written.

                  HERCULES OFFSHORE, INC.
 
           
 
  By:   /s/ James W. Noe           
 
      Name:   James W. Noe
 
      Title:   Senior Vice President, General Counsel and Chief Compliance
Officer
 
                PARTICIPANT
 
           
 
  Name:   /s/ John T. Rynd          
 
      Name:   John T. Rynd

2